Citation Nr: 1737027	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-08 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for headaches, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2013, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  After being notified that the VLJ who conducted the January 2013 hearing was no longer employed by the Board, the Veteran elected to testify at a second Board videoconference hearing before the undersigned VLJ in May 2017.  Transcripts of both hearings have been associated with the claims file.  

The Board notes that the Veteran initially filed claims of entitlement to service connection for a respiratory disorder (claimed as a "chronic cough") and headaches in August 2007.  These claims were denied by the RO in a September 2008 rating decision, and the Veteran was notified of the denial in correspondence dated on September 25, 2008, at which time he was notified that he had one year from the date of the correspondence to appeal the decision.  In March 2009, only six months after the issuance of the adverse September 2008 rating decision, the Veteran contacted the RO and indicated that he wanted to be service-connected for Agent Orange exposure.  In April 2009, the Veteran clarified that he wanted his initial claims of entitlement to service connection for a respiratory disorder and headaches  to be readjudicated as Agent Orange exposure claims.  In a July 2009 rating decision, the RO again denied the claims; however, in doing so, the RO treated the claims as previously-denied claims which needed to be reopened upon the receipt of new and material evidence.  The Veteran then submitted a written notice of disagreement in December 2009, which led to the current appeal.

However, the Board finds that the initial September 2008 rating decision was never final.  Rather, the Veteran contacted the RO within six months of the September 2008 rating decision to clarify his theory of entitlement to service connection for the claims that were denied in the decision, and the claims were subsequently reconsidered by the RO in the July 2009 rating decision.  The Veteran never petitioned to reopen a previously-denied, final claim.  As the Board finds that the Veteran has been actively pursuing these claims since he initially filed a VA Form 21-526 (Application for Compensation and/or Pension) in August 2007, the Board finds that new and material evidence need not be received to reopen the claims.  As such, the claims of been recharacterized as in the above caption.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder and headaches, both as secondary to in-service exposure to Agent Orange.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to his claim of entitlement to service connection for a respiratory disability, the Veteran testified that he developed a respiratory disability in 1968 as a result of exposure to smoke from firearms and herbicides while in Vietnam, and that he has been afflicted with a respiratory disability ever since.  The Veteran served as a marine engineer in the U.S. Army, and the RO has already conceded his service on land in Vietnam.  His service personnel records reflect receipt of the Republic of Vietnam Campaign Medal, the Vietnam Service Medal, and the Marksman Badge (M14 Rifle), suggesting use of firearms.  A review of the Veteran's service medical records reveal that he sought treatment for a cough and head congestion in October 1966.  He is currently diagnosed as having sinusitis; however, he has never been provided with a VA examination to determine the etiology of his current respiratory disorder.  

VA must provide the veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Essentially, a VA examination must occur when a medical examination may help determine entitlement to service connection.  Here, as there is evidence of respiratory symptomatology in service, diagnoses of a current respiratory disorder, and competent and credible statements from the Veteran alleging respiratory symptomatology from 1968 to the present, the Board finds that a VA examination should be provided to the Veteran with respect to his respiratory disability claim.  

With respect to his claim of entitlement to service connection for headaches, the Veteran testified that he sustained a head injury in service in 1967 and that he experienced headaches in the frontal area of his head ever since.  He also reported occasional nausea and dizzy spells.  The Board notes that the Veteran is already service connected for residuals of a head injury under Diagnostic Code 7800, which pertains to scars of the head, face, or neck.  A review of the Veteran's service treatment records confirms that he was hit in the head with a chipping hammer in March 1967, at which time he sustained a deep laceration to the parietal scalp and suffered from much blood loss.  Sutures were required but later removed in April 1967.  The Veteran was provided with a VA examination in August 2008, at which time the examiner acknowledged the Veteran's in-service head injury; however, the examiner simply opined that, "Chronic headache and dizziness are less than likely related to the superficial scalp laceration sustained in the service."  There was no specific rationale provided in support of this negative nexus opinion.   Thus, the opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  On remand, the Veteran should be provided with another VA examination to ascertain the probable etiology of his headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA respiratory examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether the Veteran has a pulmonary or respiratory disability, to include sinusitis.  If so, the examiner is asked to opine as to whether it is at least as likely as not (probability of 50 percent or greater) that the current pulmonary or respiratory disability began in service, was caused by service, or is otherwise related to service.  A complete rationale must be provided for the opinion proffered.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of exposure to smoke from firearms, herbicides, and other environmental hazards while serving in the Republic of Vietnam.  

The examiner is asked to discuss the clinical significance, if any, of the Veteran's complaints of coughing and head congestion in October 1966.  The examiner must not rely solely on the absence of a chronic respiratory disability in service as the basis for a negative opinion.  The question is whether the current respiratory disability is related to service.  

2.  Provide the Veteran with a VA headaches examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

The examiner is asked to determine whether the Veteran has a headache disability proximate to, or during, the appeal period, even if currently resolved.  If so, the examiner is asked to opine as to whether it is at least as likely as not (probability of 50 percent or greater) that the headache disability began in service, was caused by service, or is otherwise related to service.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of experiencing headaches since his documented in-service head injury in March 1967.  The examiner must not rely solely on the absence of a headache disability in service as the basis for a negative opinion.  The question is whether the current headache disability is related to service.

If the examiner determines that a headache disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any headache disability was caused by or aggravated by the Veteran's service connected disabilities.   

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale must be provided for any opinion offered.

3.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, then furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




